PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. The district court did not err in construing appellant’s challenge to his placement in administrative segregation as a civil action. See Brown v. Plaut, 131 F.3d 163, 168-69 (D.C.Cir.1997) (challenge to administrative segregation placement properly brought as 42 U.S.C. § 1983 action). Moreover, the injunction issued in Murray v. District of Columbia, No. 95-cv-0364 (D.D.C. Feb. 22, 1995), was not affected by the enactment of the Prisoner Litigation Reform Act of 1996.
• Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.